 


110 HRES 1230 EH: Condemning postelection violence in Zimbabwe and calling for a peaceful resolution to the current political crisis.
U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1230 
In the House of Representatives, U. S.,

June 19, 2008
 
RESOLUTION 
Condemning postelection violence in Zimbabwe and calling for a peaceful resolution to the current political crisis. 
 
 
Whereas the Zimbabwean African National Union-Patriotic Front (ZANU–PF), led by President Robert Mugabe, has controlled Zimbabwe's executive and legislative branches for 28 years; 
Whereas over the past 8 years, ZANU–PF has suppressed political dissidents and won elections and referendums through the use of vote rigging, localized violence, harassment, and intimidation; 
Whereas the political and economic situation in Zimbabwe has been worsening since 2000, culminating in the current electoral crisis; 
Whereas Presidential and Parliamentary elections were held in Zimbabwe on March 29, 2008; 
Whereas the Zimbabwe Election Commission (ZEC) released the results for the 2008 presidential election 5 weeks after the contest took place, announcing President Mugabe won 43.2 percent of the vote, while Morgan Tsvangirai, leader of the opposition party Movement for Democratic Change (MDC), won 47.8 percent of the vote; 
Whereas as the ZEC announced neither candidate won over 50 percent of the vote, the 2 candidates have to compete in a runoff election; 
Whereas the long delay in announcing the presidential election results undermined the credibility of the ZEC; 
Whereas the Zimbabwean people have indicated through the ballot box that they want a change in leadership; 
Whereas in the wake of the elections, President Mugabe has unleashed security forces and militia against opposition supporters and members of civil society; 
Whereas over 2,900 people have been tortured and beaten, and at least 36 have been confirmed dead as a result of an ongoing campaign of state-sponsored political violence; 
Whereas government security forces raided the MDC party headquarters, arresting 300 people, some of them children;
Whereas government security forces have detained Morgan Tsvangirai on multiple occasions as he has tried to campaign for the June 27, 2008, runoff election, and have arrested MDC Secretary General Tendai Biti; 
Whereas the offices of the Zimbabwe Election Support Network have been raided and some of its employees detained; 
Whereas security forces have attacked humanitarian organizations and civil society groups;
Whereas the Government of Zimbabwe has suspended the activities of humanitarian aid organizations in its country, putting hundreds of thousands of children and other vulnerable members of the population at risk of hunger and malnutrition;
Whereas diplomats, including the United States ambassador to Zimbabwe, have been detained by government security forces in direct contravention of the protections offered diplomats in the Vienna Convention;
Whereas South African President Thabo Mbeki has stated that the political violence in Zimbabwe is a cause for serious concern; 
Whereas the African Union (AU) and Southern African Development Community (SADC) have been continually engaged in efforts to bring about an end to the political crisis in Zimbabwe; 
Whereas the AU and SADC dispatched delegations to Harare, but have not yet successfully compelled the Government of Zimbabwe to restore the rule of law; 
Whereas Zimbabwe’s gross domestic product declined about 43 percent between 2000 and 2007 and the unemployment rate is 80 percent; 
Whereas Zimbabwe’s inflation rate, at almost 165,000 percent, is the highest in the world and has contributed significantly to the country’s economic collapse; 
Whereas worsening economic conditions and commodity shortages have caused at least 3,000,000 people to flee the country; 
Whereas after the March 29, 2008, elections the opposition offered to enter into a dialogue to bring about an end to the ensuing political crisis; 
Whereas all parties must engage constructively towards peace and reconciliation for the sake of the Zimbabwean people; and 
Whereas the people of Zimbabwe deserve the assistance of the international community in the restoration of fundamental human rights, democratic freedom, and the rule of law: Now, therefore, be it  
 
That the House of Representatives— 
(1)calls on all security forces, informal militias, and individuals to immediately cease attacks on and abuse of civilians; 
(2)strongly condemns the orchestrated campaign of violence, torture, and harassment conducted by the ruling party and its supporters and sympathizers in the police and military against members of the opposition, opposition parties, and all other civilians; 
(3)calls on the Government of Zimbabwe to create an environment conducive to a peaceful transition of power; 
(4)encourages the political parties to commit to forming a government that reflects the will of the Zimbabwean people and promotes national unity, the restoration of the rule of law, and genuine democratic governance; 
(5)advocates for a mechanism such as a truth and reconciliation commission through which to ensure accountability for all groups and individuals who are found to have orchestrated or committed human rights violations in the context of the elections; 
(6)urges the United Nations, with the cooperation and support of the African Union (AU) and Southern African Development Community (SADC) to dispatch a special envoy to Zimbabwe without delay, with a mandate to monitor the runoff elections and the human rights situation, and to support efforts to find a peaceful resolution to the political crisis; 
(7)urges the international community, under the leadership of the United Nations, AU, SADC, and the SADC Parliamentary Forum, to deploy teams of credible persons to serve as monitors to ensure that the outcome of the presidential runoff elections reflects the will of the Zimbabwean people; 
(8)commends the people of Zimbabwe for their continued courage in the face of systematic persecution, intimidation, and abuse, and commits to providing continued humanitarian assistance until the economic crisis is resolved; 
(9)commends the actions being taken by activists, civil society organizations, and churches in support of democracy and respect for basic human rights and the rule of law in Zimbabwe, and encourages these entities to maintain their activities; and 
(10)stands in solidarity with the people of Zimbabwe. 
 
Lorraine C. Miller,Clerk.
